Title: December 1788
From: Washington, George
To: 




Monday 1st. Thermometer at 44 in the Morning—55 at Noon and 54 at Night. Wind at So. Wt., & very fresh all day, with clouds but no great appearance of Rain. Towards Night it shifted to No. Wt. & continued to blow hard—turning cold.
Visited all the Plantations on this side the Creek.
At the United ones—The Plows as usual were at Work. The other hands were in part digging the remainder of the Potatoes in the Ferry field No. 2 and would go when they were done, wch. would be about Noon, into French’s No. 4 adjoining about the same work. The other part were cleaning Wheat at the Ferry wch. had been tread out before the late wet weather & part of it sprouted.
At Dogue run—The Plow horses, and part of the hands were getting out Wheat. The other part finished taking up the Carrots wch. after topping, stringing and washing turned 86 bushels. These grew on 17 Rows between the Corn—two of which were transplanted & yielded badly—being (generally) small short, & forked—running more into top than root. 34 Rows of Potatoes, also between the Corn & intermixed with the above Carrots, yielded as noted 15th. Oct. 198½ bush. The other mixtures among the Corn were Cabbages, which came to nothing and Turnips (in drills) which at this time, are not much better; five Rows

of each; making together, of the vegitable tribe, 61 Rows, all of which were intermixed between 60 Rows of Indian Corn which are to be gathered, & measured seperately, to see the yield of each.
At Muddy hole the people were getting up Mud for manure.
 


Tuesday 2d. Thermometer at 37 in the morning—47 at Noon and 46 at Night. Clear, with the Wind at No. Wt. but not strong.
Visited all the Plantations. In the Neck, the People were gathering Beans, corn, and drawing them in. Only 5 plows were at Work—the Waggon being employed in drawing in Corn. That part of the Corn which was intermixed with Carrots, would be gathered (tho’ not measured) to day. It amounted to 49 rows—between which 23 rows of Irish Potatoes, yielding 135 bushls. (as observed the 10th. of Octr.) hath already been dug, & 13 rows of Carrots, 12 of Turnips, and one of the Turnip rooted Cabbage now remain.
The Hands from Muddy hole were some at Dogue run with their Plows and about the Carrots and some at Frenchs about the Potatoes.
At the two Plantations United, The Plows were at Work as usual. The other hands were employed, some in cleaning up the Wheat as yesterday and the rest about the Potatoes—where also the Ditchers, & such others of the weak gang from the House were also sent.
At Dogue run, the Plow Horses were getting out Wheat—the other hands in topping & sprouting the Carrots and preparing them for putting away.
 


Wednesday 3d. Thermometer at 32 in the Morning—33 at Noon and 29 at Night. Clear with the Wind fresh from No. Wt. & cold—ground as yesterday froze hard.
Rid to the two Plantations united and to the New Barn.
The Plows at these places were at work as usual. After sending of the wheat to the Mill—the whole force with some hands from Muddy hole the ditchers &ca. from the House were employed in getting up & securing the Potatoes in field No. 4 at Frenchs in the Barn.
 


Thursday 4th. Thermometer at 25 this Morning—42 at Noon and 40 at Night. Wind still at No. Wt. and fresh—but after the Morning the cold was not so severe as yesterday.
At home all day.
 



Friday 5th. Thermometer at 36 in the Morning—46 at Noon and 42 at Night—Wind Southerly and weather moderate—a few flakes of snow fell in the early part of the Morning—but not enough to whiten the grd. This is the first that has fallen here this fall. Clear & pleasant all day—but the Wind getting to No. Wt. again at Night it turned cold.
Visited all the Plantations. In the Neck the Plows were stopped by the frost which had frozen the ground quite hard. The greater part of the hands had been working on the public roads the two preceeding days. To day they were removing Potatoes into the Barn from the Corn House.
All the hands from Muddy hole were at Dogue run, & digging Potatoes at Frenchs. No plowing.
At Dogue Run—Plows were stopped. Part of the hands were gathering, drawing & husking corn and part cleaning up Wheat which had been tread out.
At the Ferry & Frenchs Plantations The Plows were at work and most of the other hands were from about 10 or 11 Oclock digging Potatoes. In the Morning, and all day yesterday the ground was too hard frozen to dig them up. Some of the People were cleaning up (at the Ferry) the last tread wheat.
 


Saturday 6th. Thermometer at 33 in the morning—46 at Noon and 44 at Night. Clear morning and day—first part of wch. was calm—the latter part the Wind was pretty fresh from the Southward.
Rid to the Ferry & Frenchs Plantn. Lofting Corn at the first—and digging Potatoes at the latter which were much injured and some entirely destroyed by the frost.
Mr. Dulany dined here yesterday.
 


Sunday 7th. Thermometer at 44 in the Morning—57 at Noon and 57 at Night. Clear, warm & pleasant all day.
 


Monday 8th. Thermometer at 50 in the Morning— at Noon and  at Night. Clear warm & pleasant with the Wind at South.
Went up to Alexandria on business of the Estate of Colo. Thos. Colvill to whom I am an Executor. Returned in the Evening accompanied by Colo. Henry Lee.
 


Tuesday 9th. Thermometer at 60 in the Morning—60 at Noon and 60 at Night. Wind still Southerly and fresh—a good deal of

rain fell in the course of last Night and the early part of this Morning.
Rid to the Plantations at the Ferry, Frenchs & Dogue run.
At the two first the Plows were at work in field No. 7 at French’s and all the other hands with the assistance as mentioned last week were employed to day as they were yesterday in getting up Potatoes.
At Dogue run. The Plows finished about Noon, breaking up field No. 3 and the other hands compleated the Husking and measuring the Corn which grew in 60 rows between the Carrots—qty. 46 barrls. of sound Corn and 4 of what is called cow Corn—hence


60 Rows of Corn produced
}
230 Bls.


34 ditto of Irish Potatoes intermixed with these
198 1/2


17 ditto of Carrots—ditto
86


Mr. Ludwell Lee & Mr. Elliot Lee came here to dinner and in the afternoon with Colo. Henry Lee returned to Alexandria.
Concluded my exchange after dinner to day with Colo. Hy. Lee of Magnolio for 5000 acres of Kentucke Land agreeably to the memo. which he gave to me—which in case it should have been disposed of by Doctr. Skinner (now deceased) is to be supplied by other Lands of equal value. This bargain was made in the presence of Colo. Humphreys, the two Mr. Lees above mentioned Mr. Lear, & my Nephew Geo. Auge. Washington.

	
   
   GW was willing to part with Magnolia because the stallion was expensive to keep and had brought in little or no money for stud service during the past two and a half years despite frequent advertisement of that service (GW to Henry Lee, 30 Nov. 1788, DLC:GW; LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 227). Dr. Alexander Skinner, of Richmond, who served as surgeon of Lee’s Legion 1780–83, patented tracts of 2,000 and 3,000 acres on or near the Rough River in Jefferson (now Grayson) County, Ky. Lee obtained a deed for these two tracts by 17 Jan. 1789, and in February or March he conveyed his title to GW (BLANTONWyndham B. Blanton. Medicine in Virginia in the Eighteenth Century. Richmond, 1931., 337; Henry Lee to GW, 2 Dec. 1788, 17 Jan., 6 and 14 Feb., and 14 Mar. 1789, GW to Henry Lee, 12 Dec. 1788, 20 Jan. and 14 Feb. 1789, DLC:GW).



 


Wednesday 10th. Thermometer at 41 in the Morning—44 at Noon and 43 at Night. Clear, with the Wind fresh at No. Wt. all day.
Remained at home all day. William Gardener—my New Overseer for the Neck, arrived (by Water) with his family to day.

	
   
   William Garner, of Charles County, Md., today signed a contract with GW, agreeing to serve as overseer of River plantation “with the utmost Industry, Sobriety and Honesty” in return for £36 a year (articles of agreement between Garner and GW, 10 Dec. 1788, DLC:GW). He was employed until 1792 when he was dismissed for the neglectful way in which he conducted

that year’s harvest (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 314; GW to Anthony Whitting, 13 Jan. and 26 May 1793, DLC:GW).



 


Thursday 11th. Thermometer at 37 in the Morning—44 at Noon and 44 at Night—Clear & tolerably pleasant—the Wind being Southerly.
Rid to the Plantations at the Ferry & Frenchs—Dogue run & Muddy hole.
At the first, the 6 Plows having finished breaking up No. 7 at Frenchs began yesterday about dinner to plow in No. 4 at the Ferry. All the other hands assisted as before were digging Potatoes in No. 4 at Frenchs.
At Dogue run—the 4 plows at this place, and the 3 belonging to Muddy hole, began in the afternoon of Tuesday to plow in No. 5 at the latter plantation having finished breaking up No. 3 at the first. Some of the hands at this place were cleaning Wheat & the others about the Corn.
At Muddy hole—The Plows began in No. 5 as has been mentioned. Some hands were getting in a Stack of Oats and the rest were at French’s.
 


Friday 12th. Thermometer at 35 in the Morning—46 at Noon and 46 at Night—Clear in the forenoon with appearances of Snow, in the afternoon but these vanished before Night. Wind Southerly all day.
Visited all the Plantations. In the Neck 7 Plows were in No. 8 breaking it up. The other hands were pulling and getting in Corn; and topping Carrots.
At Muddy hole—3 plows were at work in No. 5. The other hands were in part threshing Oats and part at Frenchs about the Potatoes.
At Dogue run—the Plow horses were treading Wheat and the hands attending—getting in & husking Corn.
At the Ferry & Frenchs—6 Plows were at work in No. 5 at the Ferry. The other hands were all employed abt. the Potatoes.
 


Saturday 13th. Thermometer at 38 in the Morning—52 at Noon and  at Night. Clear, calm & pleasant.
Visited the Ferry & French’s, & Dogue run & Muddy hole Plantations.
At the two first the Horses were getting out the remainder of the wheat—a small damaged stack and the Plow people attending. All the other hands were about the Potatoes which were dug & housed

to day—quantity in the whole (at Frenchs) 1088 bushels—but many of them having suffered by frost—and all being put up wet, owing to the sloppiness of the ground occasioned thereby—the whole must be taken out, assorted & dried in order to preserve them. It is indispensable that this work should be, next year, & every succeeding one, be compleated before the ground begins to freeze—in short as soon as the tops of the Potatoes begin to fade & while there is Sun to dry them properly.
At Dogue run—treading Wheat again & the other hands employed as yesterday.
At Muddy hole—the Plows and other People were at Work as yesterday.
 


Sunday 14th. Thermometer at 40 in the morning— at Noon and 50 at Night—Clear, warm & pleasant all day with the Wind at So. Et.
 


Monday 15th. Thermometer at 46 in the Morning—60 at Noon and 50 at Night. A little lowering in the morning, but clear afterwards—Wind till about 10 ’oclock was Southerly after wch. it came out at No. Wt. but neither hard nor cold.
Rid to the Plantations at the Ferry & Frenchs and to D. Run and Muddy hole.
At the first two, Six plows were at Work. The other hands were, some of them, digging Carrots in the Ferry field No. 2 and the remainder were taking the Potatoes out of the Barn with a view to dry them but it appeared to be a vain attempt as there were so many watery ones among them—occasioned by the frost—as to render it scarcely possible to save any without seperating them one by one which would be endless. However, to try the effect I had them spread thin in the sun, and stirred to see if they would dry—ordering them to remain out, in heaps if the appearance of wet, or frost shd. not be great and, after again spreading them tomorrow—to remove them into the Barn Cellar tho’ they will be exposed there & to lay them thin there.
At Dogue run—some of the hands were cleaning up Wheat and others about the Corn. The 4 Plows of this place were at Muddy hole.
At Muddy hole—Seven plows were at Work—some hands were threshing out Oats and the rest were at D. Run.
Received the remainder of the Carrots which were made in the Neck—quantity 93 bushels.
 



Tuesday 16th. Thermometer at 39 in the Morning—49 at Noon and 48 at Night; Went to Alexandria to day to lay before the Court a plan of the roads as they pass through my Mount Vernn. tract of Land to & from the Ferry with the hardships occasioned thereby and to ask relief agreeably to the alterations which were proposed and submitted by the said plan which was readily assented to.
Dined at Colo. Fitzgeralds and returned home in the afternoon.


   
   The Fairfax County court today granted GW permission to alter and open public roads on his lands (Fairfax County Order Book for 1788–91, 77, Vi Microfilm; GW to William Pearce, 28 Sept. 1794, DLC:GW).



 


Wednesday 17th. Thermometer at 31 in the Morning—32 at Noon and 28 at Night. Wind fresh from No. Wt. all the latter part of the Night with a little Snow and great appearances of its continuing in the Morning early—but about 9 oclock (before the grd. got covered) it ceased and before Eleven O’clock was quite clear but cold the Wind continuing fresh from the same point.
Rid to the Plantations at the Ferry and Frenchs and to Dogue run & Muddy hole.
At the two first—6 Plows were going. The other hands were, some about the Potatoes & others about the Carrots in Frenchs Corn field No. 4 those out of the Ferry field being topped & sent to the M. House quantity 21 bushels from 12 rows.
At Dogue Run—The Plows 4, were at Muddy hole. All the other hands with some from Muddy hole were about the corn.
At Muddy hole 7 Plows were at work. The other hands at home were threshing & cleaning Oats.
 


Thursday 18th. Thermometer at 25 in the Morning—26 at Noon and 24 at Night. Not much wind which towards Night was Easterly with Snow after dark.
Rid to the Ferry & Frenchs only. Got up the Carrots at the latter & had them brought to the Mansion House—qty. 33 bushels from eight rows. The Plows were stopped. The other hands were about the Corn getting it out of the Ferry field.
 


Friday 19th. Thermometer at 25 in the morning—30 at Noon and 32 at Night—but little wind—ground covered about an Inch deep with Snow.
Rid to the Plantations at the Ferry and Frenchs and to Dogue run & Muddy hole.
At all, the Plows were unable to move.

At the Ferry & Frenchs, all hands were employed about the Corn of the Ferry field.
At Dogue run—The People were also about the Corn, getting in & husking it and about cleaning Wheat which they had threshed out yesterday.
At Muddy hole—Except the hands which were aiding at Dogue run, the rest were employed in threshing & cleaning Oats.
Mr. Madison came here to dinner.

	
   
   James Madison was going to Orange County to stand for election to the United States House of Representatives from his home district. In the voting, which occurred 2 Feb. 1789, he won by a large majority (Madison to GW, 2 Dec. 1788, and GW to Madison, 16 Feb. 1789, DLC:GW).



 


Saturday 20th. Thermometer at 22 in the Morning—24 at Noon and 20 at Night. Wind having sprung up in the Night blew hard & cold all day from the No. Wt.
Remained at home with Mr. Madison. Sent my Carriage to Dumfries for Mrs. Washington of Bushfield & others—but expect it will find difficulty to cross Occoqn.
 


Sunday 21st. Thermometer at 17 in the Morning 20 at Noon and 16 at Night. Wind hard & cold all day from the No. Wt.
Mr. William Craik, and Mr.  Washington—Son of Mr. Lawrence Washington of Chotanck dined here and returned afterwards to Alexandria.


   
   Lawrence Washington of Chotank had three sons: George Washington (b. 1758), who died young; Lawrence Washington, Jr. (d. 1809); and Needham Langhorne Washington (d. 1833), who inherited his father’s home (WAYLAND [1]John W. Wayland. The Washingtons and Their Homes. 1944. Reprint. Berryville, Va., 1973., 333, 339; EUBANKH. Ragland Eubank. Touring Historyland: The Authentic Guide Book of Historic Northern Neck of Virginia, the Land of George Washington and Robert E. Lee. Colonial Beach, Va., 1934., 20).



 


Monday 22d. Thermometer at 13 in the Morning—16 at Noon and 20 at Night. The Wind though there was but little all day was Southwardly. In the Night it blew pretty fresh from the So. Wt. This morning the river was closed except holes in places. Yesterday a good deal of Ice was formed as there also was the day before.
At home all day.
The Corn which grew between the rows of Carrots at the Ferry, being in number 38 amounted to 28 barrls. or 140 bushls. Of the above 12 Carrot Rows three were Transplanted, and did not yield more than a peck each, which is an additional proof that this mode of Culture will not succeed.
The Carriage Returned from Dumfries without Mrs. Washington

& the others for whom it went—but was obliged to head Occoquan on account of the Ice which had impeded the passage. Doctr. Stuart called here dined and contd. to Abing.
 


Tuesday 23d. Thermometer at 20 in the Morning—20 at Noon and 20 at Night. Wind at No. Wt. again, snowing & cold.
At home all day.
 


Wednesday 24th. Thermometer at 14 in the Morning—20 at Noon and 18 at Night. Clear & cold. Wind at No. Wt.—ground about 4 Inches covered with Snow.
At home all day.
 


Thursday 25th. Thermometer at 14 in the Morning 24 at Noon and 18 at Night. Lowering in the Morning but clear afterwards and not very cold there being but little wind.
Sent Mr. Madison after breakfast as far as Colchester in my Carriage.
 


Friday 26th. Thermometer at 19 in the Morning—30 at Noon and 27 at Night. Wind at No. West but not fresh—clear.
At home all day.
 


Saturday 27th. Thermometer at 21 in the Morning—28 at Noon and 29 at Night—Wind at No. Et. and heavy all the fore part of the day; with a sleet at Night.
At home all day.
 


Sunday 28th. Thermometer at 37 in the Morning—42 at Noon and 44 at Night—Wind still at No. Et. with fine rain, & Sleet in the Morning but thawing afterwards—by Night little or no Snow appeared.
 


Monday 29th. Thermometer at 38 in the Morning—44 at Noon and 44 at Night. Cloudy in the Morning, & till near 11 O’clock—after which clear, moderate & pleasant, with the wind at So. Wt.
Rid to the Plantations at the Ferry and Frenchs and to Dogue run & Muddy hole.
At the two first all hands had began to gather, get in, & husk the Corn wch. grew at French’s. Taking those rows which grew between the 8 rows of Carts. which in number were 28, these Rows yielded 80 bushels of sound & 10 bushls. of Rotten Corn—as the 8 rows of Carrots did 33 bushels of these Roots.

At Dogue run—The Men were making a farm Pen, and the Women breaking & swingling flax and getting up the shattered Corn.
At Muddy hole—The Men were about a farm pen and the Women threshing Oats.


   
   swingling: swingeing; beating.



 


Tuesday 30th. Thermometer at 46 in the morning—52 at Noon and 51 at Night. Wind at So. Wt. all day and weather variable—sometimes threatning rain at other times promising fair weather. About dusk it began to drizzle and by Nine Oclock rained fast. Snow all gone.
Rid into the Neck and to Muddy hole Plantations.
At the first the Men were about a farm Pen and the Women threshing.
At Muddy hole the Men were still about the Farm Pen & the Women threshing.
 


Wednesday 31st. Thermometer at 50 in the Morning— at Noon and  at Night. Cloudy in the Morning, with the Wind at No. Wt. Clear afterwards but not very cold.
Rid to the Ferry & Frenchs and to Dogue run and Muddy hole Plann.
At the two first all hands were about the Corn and dreadfully wet & disagreeable this work and proves however improper and injurious it is to have this business on hand so late in the year.
At Dogue run the Men (except those with the Plows) were about the Farm Pen and the Women abt. the flax.
At Muddy hole—Seven Plows were at work, 4 from D. Run and 3 from the Plann. The other hands were repairing fences on the Ferry road around field No. 5.
